—Judgment affirmed, without costs, upon the sole ground that the agreement between husband and wife, evidenced by the preamble of her will of February 37, 1911, did not require her, as the survivor, to give to the next of kin of the husband any substantial amount, and equity will not interfere to enforce such a nominal right on the part of his next of kin. The thirteenth and fourteenth findings of fact are reversed as against the greater weight of evidence, and also the second conclusion of law based on said findings; and this court affirmatively finds the fact that the agreement stated in such preamble was in effect made between husband and wife; but that it conferred upon the next of kin of the husband no substantial right. Jenks, P. J., Thomas, Stapleton, Mills and Putnam, JJ., concurred.